The appellant instituted suit in equity against the City of Pahokee to procure relief against what he submits is an arbitrary unjust and excessive discrimination against his lands for taxing purposes. The gist of his complaint is that whereas his lands are being assessed for taxation purposes at approximately 75 per centum of their value, other lands in the approximate vicinity are being taxed at a much lower value. The prayer of the bill is that the court determines what just proportion of the tax he should lawfully pay and cancel the remainder of the tax as void and a cloud on his title. Upon final hearing the chancellor found that the plaintiff had failed to sustain the allegations of his bill of complaint with such competent proof as to support a finding that the assessment was so arbitrary and discriminatory as to amount to a fraud upon the tax payer. *Page 180 
We have carefully considered the testimony and are of the opinion that the chancellor was correct in his findings and decree. A wide discretion must be accorded tax assessors in valuing property for the purposes of taxation. Unless there be a clear and positive showing of fraud, or illegality, or of an abuse of discretion so arbitrary and discriminatory as to amount to a fraud on the taxpayer or to a denial of the equal protection of the law, the courts will not in general disturb an assessment already made or control the reasonable discretion of tax assessors in making valuations for taxation purposes. Buchanan v. City of Tampa, 134 Fla. 618, 184 So. 104.
The decree appealed from is affirmed.
It is so ordered.
CHAPMAN, C. J., BROWN and THOMAS, JJ., concur.